     Case 2:17-cv-02266-JAM-KJN Document 59 Filed 08/31/20 Page 1 of 4

 1   DAVID P. MASTAGNI, ESQ. (SBN 57721)
     david@mastagni.com
 2
     CHERYL CARLSON, ESQ. (SBN 118102)
 3   ccarlson@mastagni.com
     MASTAGNI HOLSTEDT
 4   A Professional Corporation
     1912 “I” Street
 5   Sacramento, California 95811-3151
     Telephone: (916) 446-4692
 6
     Facsimile: (916) 447-4614
 7
     Attorneys for Plaintiffs
 8   CHRIS ANDREW and RICHARD MAYBERRY

 9                               UNITED STATES DISTRICT COURT
10                             EASTERN DISTRICT OF CALIFORNIA
11   CHRIS ANDREW and RICHARD                            Case No. 2:17-cv-02266-JAM-KJN
     MAYBERRY, suing individually and by and
12   on behalf of all others similarly situated,         JOINT STIPULATION TO CONTINUE
                                                         DEADLINE TO FILE DISPOSITION
13                         Plaintiffs,                   DOCUMENTS
14          v.                                           Hon. John A. Mendez
15   CITY OF SACRAMENTO; NATIONWIDE
     INVESTMENT SERVICES CORPORATION,
16   an Ohio Corporation; INTERNATIONAL
     CITY/COUNTY MANAGERS
17   ASSOCIATION-RETIREMENT
     CORPORATION, a District of Columbia
18   Company,
19                         Defendants.
20

21          As set forth in the Court’s June 21, 2018 Minute Order (Doc. No. 28), Plaintiffs Chris
22   Andrew and Richard Mayberry, and Defendants City of Sacramento (the “City”), Nationwide
23   Investment Services Corporation (“Nationwide”), and International City/County Managers
24   Association-Retirement Corporation (“ICMA RC”) (collectively, “Parties”) reached a settlement
25   in principal during the June 21, 2018 settlement conference before Magistrate Judge Claire.
26          As previously reported to this Court, the Parties’ signed settlement agreement requires
27   independent fiduciary review prior to the Parties’ filing of dispositional documents.         This
28   independent fiduciary review is not yet complete. The Parties are simply waiting for the fiduciary

                                  JOINT STIPULATION RE: DEADLINE TO FILE DISPOSITION DOCUMENTS;
                                                                   CASE NO. 2:17-CV-02266-JAM-KJN
     Case 2:17-cv-02266-JAM-KJN Document 59 Filed 08/31/20 Page 2 of 4

 1   to complete its review, however events caused by the COVID-19 Pandemic have caused further
 2   unanticipated delays. For this reason, the Parties again request that the deadline to file final
 3   disposition documents be extended for approximately 90 days, in order to carry out certain terms
 4   of the settlement agreement.
 5          The June 21, 2018 Minute Order set forth a deadline of September 26, 2018 for the Parties
 6   to file final disposition documents. On September 24, 2018, the Parties filed a stipulation
 7   requesting the deadline to file final disposition documents be extended to November 16, 2018.
 8   (Doc. No. 29). That stipulated request was granted by the Court on September 25, 2018. (Doc.
 9   No. 30). On November 15, the Parties filed a second stipulation requesting that the deadline to file
10   final disposition documents be extended to February 22, 2019. (Doc. No. 33). The second
11   stipulated request was granted by the Court on November 16, 2018. (Doc. No. 34). On February
12   20, 2019, the Parties filed a third stipulation requesting that the deadline to file final disposition
13   documents be extended to April 19, 2019. (Doc. No. 35). The third stipulated request was granted
14   by the Court on February 21, 2019. (Doc. No. 36). On April 17, 2019, the Parties filed a fourth
15   stipulation requesting additional time to July 19, 2019. (Doc. No. 37). That stipulation was granted
16   by the Court on April 18, 2019. (Doc. No. 38). On July 18, 2019, the Parties filed a fifth stipulation
17   requesting additional time to August 30, 2019. (Doc. No. 40). That stipulation was granted by the
18   Court on July 19, 2019. (Doc. No. 41). On August 30, 2019, the Parties filed a sixth stipulation
19   requesting additional time to October 16, 2019. (Doc. No. 42). That stipulation was granted by
20   the Court on September 3, 2019. (Doc. No. 43). On October 17, 2019 the Parties filed a seventh
21   stipulation requesting additional time to November 22, 2019. (Doc. No. 44). That stipulation was
22   granted by the Court on October 17, 2019. (Doc. No. 45). On November 25, 2019, the Parties filed
23   an eighth stipulation requesting additional time to December 20, 2019. (Doc. No. 46). That
24   stipulation was granted by the Court on November 25, 2019. (Doc. No. 47). On December 20,
25   2019, the Parties filed a ninth stipulation requesting additional time to March 4, 2020. (Doc. No.
26   48). That stipulation was granted by the Court on December 26, 2020. (Doc. No. 49). On March
27   5, 2020, the Parties filed a tenth stipulation requesting additional time to June 2, 2020. (Doc. No.
28   50). That stipulation was granted by the Court on March 5, 2020. (Doc. No. 51). On June 3, 2020
                                                      2
                                    JOINT STIPULATION RE: DEADLINE TO FILE DISPOSITION DOCUMENTS;
                                                                     CASE NO. 2:17-CV-02266-JAM-KJN
     Case 2:17-cv-02266-JAM-KJN Document 59 Filed 08/31/20 Page 3 of 4

 1   the Parties filed an eleventh stipulation requesting additional time to August 31, 2020. (Doc. No.
 2   52). That stipulation was granted by the Court on June 4, 2020. (Doc. No. 53).
 3
     Dated: August 28, 2020                               Respectfully submitted,
 4

 5                                                        MAYER BROWN, LLP

 6                                                        By: /s/ Juan M. Rodriguez (as authorized
                                                          8/28/20)
 7                                                                Juan M. Rodriguez
                                                          Attorneys for Defendant
 8
                                                          INTERNATIONAL CITY/COUNTY
 9                                                        MANAGERS ASSOCIATION-
                                                          RETIREMENT CORPORATION
10
     Dated: August 28, 2020                               Respectfully submitted,
11
                                                          O’MELVENY & MYERS LLP
12

13                                                        By: /s/ Susannah K. Howard (as authorized
                                                          8/28/20)
14                                                                Susannah K. Howard
                                                          Attorneys for Defendant
15                                                        NATIONWIDE INVESTMENT SERVICES
                                                          CORPORATION
16

17   Dated: August 28, 2020                               Respectfully submitted,

18                                                        MASTAGNI HOLSTEDT, APC
19                                                        By: /s/ Cheryl Carlson
20                                                                Cheryl Carlson
                                                          Attorneys for Plaintiffs
21                                                        CHRIS ANDREW and RICHARD
                                                          MAYBERRY
22
     Dated: August 28, 2020                               Respectfully submitted,
23

24                                                        BUCHALTER

25                                                        By: /s/ Kevin T. Collins (as authorized
                                                          8/27/20)
26                                                                Kevin T. Collins
                                                          Attorneys for Defendant
27                                                        CITY OF SACRAMENTO
28
                                                      3
                                  JOINT STIPULATION RE: DEADLINE TO FILE DISPOSITION DOCUMENTS;
                                                                   CASE NO. 2:17-CV-02266-JAM-KJN
     Case 2:17-cv-02266-JAM-KJN Document 59 Filed 08/31/20 Page 4 of 4

 1

 2                                            ORDER
 3         IT IS SO ORDERED. The deadline for the Parties to file final disposition documents shall
 4   be extended to November 30, 2020.
 5
     DATED: August 28, 2020                            /s/ John A. Mendez_____________
 6                                                     Hon. John A. Mendez
 7                                                     United States District Court Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   4
                               JOINT STIPULATION RE: DEADLINE TO FILE DISPOSITION DOCUMENTS;
                                                                CASE NO. 2:17-CV-02266-JAM-KJN
